    McGuireWoods LLP
    500 East Pratt Street
             Suite 1000
   Baltimore MD 21202
  Phone: 410.659.4400
     Fax: 410.659.4599
www.mcguirewoods.com

        Adam T. Simons                                                                                                                                   asimons@mcguirewoods.com
   Direct: 410.659.4417                                                                                                                                          Fax: 410.659.4484




                                                                         February 26, 2020

          VIA ECF

          Hon. Paul G. Gardephe
          United States District Judge
          Southern District of New York
          Thurgood Marshall United States Courthouse
          40 Foley Square, Room 2204
          New York, NY 10007

                     Re:         Dominguez v. Lowe’s Companies, Inc., Case 1:19-cv-10343-PGG-SLC
                                 Joint Request to Stay Initial Conference and Discovery Deadlines

          Dear Judge Gardephe:

                  Plaintiff Yovanny Dominguez and Defendant Lowe’s Companies, Inc. respectfully request
          that the Court stay any initial case management conference date and discovery deadlines in this
          matter until after Plaintiff files his contemplated Amended Complaint, and Defendant’s anticipated
          motion to dismiss is decided.

                  On February 24, 2020, Defendant filed its pre-motion conference letter setting forth its
          contemplated arguments for the dismissal of Plaintiff’s claims. On February 25, 2020, Plaintiff
          filed his response, in which he requested a period of fourteen days to file an Amended Complaint
          to substitute the correct corporate entity as the defendant, Lowe’s Home Centers, LLC (“Lowe’s
          Home Centers”). Lowe’s Home Centers anticipates that it will move to dismiss Plaintiff’s
          Amended Complaint.

                  The parties have conferred and agree that staying any initial case management conference
          and discovery deadlines until the resolution of Defendant’s anticipated pre-answer motion is in the
          parties’ best interests, as it will allow for the parties to avoid the time and expense of discovery
          until the Court reaches a decision on whether and to what extent the case will proceed. Further,
          there are no current deadlines set in this matter, and a stay of these deadlines will prejudice neither
          party.

                 Accordingly, the parties request that the Court stay any initial case management conference
          date and discovery deadlines until Defendant’s motion to dismiss is decided.




                   Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
                        Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C.
             Hon. Paul G. Gardephe
             February 26, 2020
             Page 2


                                                         Respectfully submitted,

                                                         /s/ Adam T. Simons

                                                         Adam T. Simons
                                                         McGuireWoods LLP
                                                         Attorneys for Defendant

             CONSENTED TO BY:

                                                         /s/ Bradly Marks (with permission)
                                                         Bradly Marks
                                                         The Marks Law Firm, P.C.
                                                         Attorneys for Plaintiff


This case having been referred to the undersigned for general pretrial matters (ECF No. 5), requests concerning such
matters should be addressed accordingly.

The parties' joint Letter-Motion to stay any initial case management conference date and discovery deadlines until
defendant's motion to dismiss is decided (ECF No. 12) is DENIED. "A motion to dismiss does not automatically stay
discovery, except in cases covered by the Private Securities Litigation Reform Act.” Hong Leong Fin. Ltd. (Singapore) v.
Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013). Courts do not routinely stay discovery “simply on the basis
that a motion to dismiss has been filed.” Moran v. Flaherty, No. 92 Civ. 3200 (PKL), 1992 WL 276913, at *1 (S.D.N.Y. Sept.
25, 1992); Mirra v. Jordan, No. 15 Civ. 4100 (AT) (KNF), 2016 WL 889559, at *2 (S.D.N.Y. Mar. 1, 2016) (“The pendency of a
dispositive motion is not, in itself, an automatic ground for a stay.”) (internal citation omitted). The Clerk of Court is
respectfully directed to close ECF No. 12.

SO-ORDERED SO ORDERED:
           2/26/2020


                                                         _____________________
                                                         Hon. Paul G. Gardephe
                                                         United States District Judge
